Title: To James Madison from Charles Pinckney, 8 April 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir,
Madrid 8th. April 1804.
You will receive many letters written by me lately, & must have received already many written in November, December & January, while I hear nothing. Your last letter I received, was a short one of the 8th. November, & a note from you arrived some time after, inclosing some papers of Mr. Hollins’s. I have seen in the french papers, that your suspicions as detailed in your Letter of the 8th. November, were happily unfounded, & that possession was obtained on the 20th. of December without difficulty—this I had also communicated to me by the french Ambassador, & my last Letters conveying to you the official renunciation of all His Catholic Majesty’s objections to the sale made by France, ends this business, except as to the Boundaries. On this & other subjects I should not be surprised to hear that a Power is sent to the Marquis de Yrujo to treat in America, which of course will be most pleasing to you, & supposing it to be, I have frequently urged it on the Minister here. Could the Marquis obtain full powers to treat on this & the Claims for the french spoliations, & be authorized to make such offers respecting Florida as would go to the complete adjustment of those two difficult & important questions, I should have little doubt of your soon arranging them. He knows our Country & its Government, & the policy of being on the most cordial terms with us, & this knowledge would enable him to arrange & adjust more in a week, than a Minister without it, would venture on in a Month. I however do not despair, that he has, or will have it—if not, it is probable it would be best to pursue your former plan, now suspended, of sending my valuable friend, Mr. Monroe, to join me, & perhaps the weight of an Extraordinary Mission, solely directed to these points, may accelerate its adjustment. If Spain is involved in the war, there will be no difficulty; but it seems so much the policy of England, on account of Portugal, & the Trade she (England) has with Spain, & through her with France, to let her alone, & so much the policy of France also, on account of a Million of Dollars nearly, which she receives every Month for suffering her to be neutral, that it is not impossible she may continue some time longer so. I shall know the moment there is a certainty of her being involved, & avail myself of circumstances—in the interim, I follow your instructions of the 6th. October. The situation of things in England & France at present, arising in the first from the state of the Monarch’s health, & in the latter from the detection of the formidable conspiracy, is such as to throw us totally on a sea of conjecture. We have a thousand rumours with which I will not trouble you—certain it is however, that France & Prussia understand each other perfectly on all points. Should the war again extend to the Continent, as it is expected, it will only interest us as Spectators, to deplore the renewal of their sufferings, & give them fresh cause to admire our free, peaceable & happy state—to consider us not only as the residence of peace & industry, but as the asylum of the oppressed of every Nation: nor shall I be surprised if it be the means of drawing to us a great share of the wealth, the arts, & the information of Europe—they see that there is now almost an end to any thing like peace or security to person & property in Europe—even in Great Britain, once the boasted land of freedom, such is the force of habit, so accustomed are they by being continually at war, to see their Habeas Corpus suspended, their juries on political questions packed, & their Streets filled by the most flagrant violations of private rights, of freedom, & indeed of humanity, by tearing men under the pretence of being seamen, from their families & Country, & sending them to their ships, that I shall not be astonished if ever they see peace again—if thousands flock even from thence; and as to Ireland, we have the hearts, the wishes & the longings of nearly the whole Nation with us. Since my arrival in Europe, how true have I found all the opinions I had formed of it in America, & particularly those which I ventured to give our Citizens in 1799—that ambition, avarice & revenge govern the Councils of all their powerful Nations—that neither learning or the arts, nor the elegant improvements of society seem to have softened the ferocious temper of their Governments—that a thirst for dominion & a disposition to controul the weaker Nations, prevail universally—that to be rich, to be weak, & to be near are crimes seldom overlooked—that it has been for ages supposed to be the case, but that recent events now prove it to be unquestionably true; that it is in vain to seek for a spot in the European World, where the hand of power or the instruments of avarice will not reach it by their force or influence—that the blessings of peace & freedom can only be enjoyed by a People like us, remote from the perplexed Theatre of Europe, possessing sufficient force to protect our maritime Rights, & if attacked, having such weight as that our junction with either belligerent Power, would be a serious inconvenience to its adversary.
From this short sketch of things, how happy ought we to be in reflecting that we have no alliances with any of them, & how cautious should we be of tramelling ourselves with Commercial Treaties, unless they are formed under those circumstances which authorize us to demand prerogatives of foreign Powers, without being obliged to purchase them with Equivalents.
My own opinion is that, as France charges upon the Government of Great Britain the attempt to assasinate the First Consul, there is now such an increased antipathy & violent personal resentment, as to make any thing like peace, very improbable—the attempts on the part of Great Britain to restore the Bourbons, remind us very much of the frequent attempts by the French to restore the Stuarts, & this with the confused jumble Europe presents of [states?] named one thing & meaning another, & the ill-blood mortification & thirst for revenge that prevail every where, make it very probable that many of us will not live to see much peace again in Europe. Our policy will therefore, no doubt, be to direct all our measures to that state of things, in which I trust our flag will not again meet with those injuries & insults which had nearly involved us during the late war, in all its calamities. We are now better known, & no flag more respected, as far as I have heared. Sometime since, expecting Spain, then to be on the point of entering into the war, I proposed to some of the neutral Ministers here, when War was certain, to act in concert on the subject of our Neutral rights. I told them that, I should in that event consider it as my duty to represent to this Government the necessity of their preventing any thing like an infraction of them, as we should hold His Majesty liable for every injury our Citizens sustained—contrary to the Treaty & the Law of Nations—that I should do this in respectful, but nevertheless in strong terms, & that, if they would seperately do the same thing at the same time, I had no doubt it would have a great effect—they promised me to represent it to their Governments, & to request authority & instructions on the subject. The weight we now have as a neutral power, & particularly with Spain, will make such a Representation extremely proper on our part—they now know us, notwithstanding all the pains which I found many Europeans, who had been in America, & afterwards here, had taken to misrepresent not only the force & consequence, but even the Union, or rather the duration of our Union for any considerable time. The Scotch and English are very fond generally of doing this, & particularly of misrepresenting our literature, & it is with regret I hear’d of some Spaniards who have been well received & even cherished in America, who tried to misrepresent, during the short interval of a general peace, the state & prospects of our Country, attributing their growth solely to the war in Europe, & that the return of peace & Commerce to its usual channels, would soon reduce her to a very inferior situation—in short, that she had “seen her best days,” (an expression very much used) & that her enmity or friendship were of very little consequence to Spain. Surprised to find that such palpable misrepresentations had effect, I furnished the Prince of Peace from time to time with such statements, as I have been very much pleased to know have fully answered the ends I intended. Some of these, I believe, I sent you, but I wish to know if you have received the one I delivered to him dated the 23 March 1803—be so good as to inform me, because if you have not, I wish very much to transmit it to you. The President’s Speech, which I delivered to him in Spanish, & Mr. Lausset’s, which he received in the french Papers, have had a good effect, in giving him the official Communication of our first Magistrate, to whose assertions & opinions he well knows the most unlimited confidence is to be given; and the Declarations & details of an enlightened and moderate foreigner, high in office, & who could have no interest in overrating, either our public weight or happiness, must doubtless be considered as impartial evidence.
I have obtained, after many applications, a relaxation of the Quarantine to fifteen days of observation—the duplicate of Mr. Cevallos’s Letter is inclosed which has also been transmitted by Duplicate to the American Consuls in Portugal, Spain & Italy.
The French Consuls, or commercial agents rather, have begun lately to condemn & sell English Prizes in Spanish Ports. On this subject, Mr. Frere, the British Minister here, has made very strong Representations—the result will be important, & as soon as I know it certainly, you shall receive it. I suppose the Spaniards will put a stop to it, because it appears from the publication of Mr. Soler, a Copy of which I sent you, that this Government calculated very much upon England respecting their present neutrality. How far the discovery of the Plot in France, & the probability that as England cannot make a stir on the Continent, she may conceive it unwise to suffer the tributary Powers to remain any longer neutral, a little time will shew—in the interim a very new & extraordinary order has been just issued by the Government here, which I inclose you, by which not only all Strangers who have not resided here six years, with a known house & business, but even Spaniards are obliged to leave Madrid in thirty days—it makes a great deal of noise here, & I send it to you as a curious Specimen of what our Citizens could scarcely believe in a Country still at Peace. They will find it goes a little further than even our late Alien Law, & that to appreciate our present state, it is not amiss to see how things sometimes go on in Europe.
You will have received before this can reach you, a very interesting account of the boarding & destroying the Philadelphia Frigate, in the harbour & under the very guns of the Batteries of Tripoli—there was some expectation formed, that it was possible the Ship might have been recovered, & the Officers & Crew liberated through the influence of the Emperor of Russia with the Porte. I have never had any idea of the success of this interference, as to the delivery of the Ship at any rate, or of the Men, without ransom—it is possible, if forcibly made by the Emperor with the Porte, & by him on the Bashaw, it may procure them better treatment & an easier Ransom—but as to the Ship, it is infinitely more honorable to the United States & to their interest, that she should have been destroyed in the bold & intrepid manner she was, than that she should have been returned—a Ship is nothing to the United States, & particularly when so much reputation is gained by the consequences arising from her loss.
I have already mentioned to you how seldom I hear from you, & the length of time your Letters take in arriving here. Since writing the foregoing, I have received a short note from you of the 16th. January, inclosing me the official Documents respecting the delivery of Louisiana, which I shall have transmitted, & inclose them with an official Communication to Mr. Cevallos, of the Government of the Union being now established there.
Much has been lately said in the Gazettes about arrangements depending between us & Great Britain. As I had no Cypher with Mr. Monroe, I wrote to Mr. Livingston on the subject, to  how we stood, in the supposition he might probably know—he answered me he was sure Mr. Monroe had no such powers. I think however, from the manner in which I have heared it, that Mr. Livingston is mistaken, & that some questions are depending. Finding lately a very safe & confidential opportunity, I have formed a private Cypher, and sent it to Mr. Monroe, & I am now hopeful to hear from him in future.
I have heared lately of the arrival of our Consul, Mr. Young, & have indeed just received a letter from him of the 9th. of January. I trust the Dispatches he carried have met your approbation. Some of the inclosures, & particularly the Gentlemen of the Laws opinions, will no doubt surprise you, so far at least as respects their consenting to give any opinion at all. I recollected that a few years since, a Question had arisen, how far a Citizen had a right, or ought to interfere in questions depending between, or in negociation with a foreign Government & their own, & that a Law had been passed about it, but not being able to find the Law in the Collection here, which is very incomplete, & wants many Sessions, I could not exactly describe its extent, nor could I say whether it was still in force. For this reason, I thought the only & best mode was to answer it in the way I did, & which I trust was in a manner to remove any weight that general reasoning applied to a case by no means stating the true question might have.
I have already mentioned to you in many of my Letters the improbability of my doing any thing with the sum limited as to Florida & I now repeat it as a thing almost impossible. Mr. Livingston is exactly of the same opinion, & in a Letter I had from him lately, he says, in speaking of this business, “I am persuaded you will have the aid of  &ca. Upon looking over the Instructions to Mr. Monroe & me on that subject, I almost despair of success [unless?] You are charged with very different ones or greatly exceed the limits assigned us.” This Letter is dated a few weeks ago, & was in answer to one I wrote him, urging the aid of the influence of that government in paving the way here in case of war with England—indeed nothing has been left undone by me to prepare it. I prevented in the first instance the French minister from [buy?]ing it as  was likely to have been the case, & I have since regularly & constantly informed the first minister here that we expect no other will ever be allowed [to?] have it.

May 2:
Above is the triplicate of my last which I have detained in the hope of hearing from Mr Monroe or from yourself. Some letters of yours have lately arrived being duplicates & triplicates of those of November January & one so old as July—from Mr: Monroe I have heard but once since he was in England. Mr Livingston writes me on the 24 April Mr Harvie was not yet arrived & that there was then great probability of an imperial crown being made hereditary in the Family of Bounaparte—of which & all intelligence from Great Britain & France You will be long informed before this can reach You. Spain keeps neutral notwithstanding the difference lately taken place between Mr Frere her Minister here & the Prince of Peace—the letters which passed between them I send you copies of but the last from the Prince to him we could not see as Mr Frere took the strong measure of sending it back unopened. The whole Business has been sent to England by both Parties & we wait to know the result from thence.
You can easily suppose I am anxiously waiting your lette⟨rs⟩ & dispatches & Mr Monroes. I wish to know the proceedings of Congress & what you think of doing further as to the increase of our force in the Mediterranean.
I must request you always to present me affectionately & respectfully to the President & our friends at Washington & to believe me with the sincerest & most affectionate attachment & respect dear sir always Yours Truly

Charles Pinckney
